DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the claims to include “using a second service to transcribe the audio data to generate at least a portion of a transcript based at least in part on transcribing the audio data using a neural network, where the portion of the transcript is partitioned into a plurality of turns and at least one of the plurality of turns is associated with the agent". A new search was made and art was found to Sarikaya which teaches a self-learning technique for training personal digital assistant (PDA) components, see abstract. In one implementation, the PDA component 104 includes four principal parts. As a first part, a speech recognition component 602 receives an input signal from one or more audio input devices . The speech recognition component 602 uses a PDA-analysis component to convert the input signal into recognized speech  information. The speech  recognition component 602 can use any PDA-analysis component to perform this task, such as a deep-learning neural network of any type. In a second part, a language understanding (LU) component 604 uses one or more PDA-analysis components to interpret the SU utterance. The LU component 604 outputs an interpreted SU utterance. In a third part, a dialog management component 606 uses one or more PDA-analysis components to track the state of the ongoing conversation and to map the SU utterance into a PDA utterance. The PDA utterance represents the PDA component's response to the SU utterance. In one implementation, the dialog management component 606 can use a neural network of the same architecture shown in FIG. 5 to perform its mapping, operation. See par. [0090-0092]. So Sarikaya teaches transcribing speech and some of the utterances are identified as being from a personal digital assistant which is similar to the agent claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer U.S. PAP 2015/0195406 A1, in view of Sarikaya U.S. PAP 2017/0337478 A1.

Regarding claim 1 Dwyer teaches a computer-implemented method (methods for receiving a communication, see abstract), comprising: 
detecting a connection between an agent and a customer for audio communications (analyzing the communication in real-time, see abstract, par. [0003]; Monitoring and improving the performance of a call center employee in handling a call from a customer); 
establishing a second connection between the agent and a first service of a computing resource service provider (providing alerts to at least one user based on the analysis of the in-progress call, and enabling immediate, real-time review of in-progress calls, see par. [0018]);
receiving, at the first service, audio data over the second connection (the call agent user interface assistant may produce timely, relevant information and pivotal guidance to agents, see par. [0146]); 
as a result of receiving the audio data, executing a workflow by at least: 
using a second service to transcribe the audio data to generate at least a portion of a transcript (Audio conversations are ingested by the system along with call metadata and speech-to-text transcription is performed to generate a transcript, see par. [0082]); 
using a third service to execute one or more natural language processing techniques to generate metadata encoding one or more audio characteristics of the transcripts (transcript that is analyzed using a set of linguistic and acoustic rules to look for certain key words, phrases, topics, and acoustic characteristics, see par. [0082]); 
using a fourth service to identify one or more categories that match the subset of audio data, wherein the one or more categories are defined based at least in part on rules that evaluate content and audio characteristics (look for certain key words, phrases, topics, and acoustic characteristics, see par. [0082]);
and generating a suggestion based, at least in part on, the plurality of turns from the transcript, the metadata, and the one or more categories (Procedural scripts, qualifying upsell offers, or context driven guidance, may be automatically offered at critical moments, ensuring agents follow correct procedures and stay compliant with complex regulations, see par. [0146]; 
and providing the suggestion to the agent (produce timely, relevant information and pivotal guidance to agents, see par. [0146]). 
However Dwyer does not teach using a second service to transcribe the audio data to generate at least a portion of a transcript based at least in part on transcribing the audio data using a neural network, where the portion of the transcript is partitioned into a plurality of turns and at least one of the plurality of turns is associated with the agent. 
IN the same field of endeavor Sarikaya which teaches a self-learning technique for training personal digital assistant (PDA) components, see abstract. In one implementation, the PDA component 104 includes four principal parts. As a first part, a speech recognition component 602 receives an input signal from one or more audio input devices . The speech recognition component 602 uses a PDA-analysis component to convert the input signal into recognized speech  information. The speech  recognition component 602 can use any PDA-analysis component to perform this task, such as a deep-learning neural network of any type. In a second part, a language understanding (LU) component 604 uses one or more PDA-analysis components to interpret the SU utterance. The LU component 604 outputs an interpreted SU utterance. In a third part, a dialog management component 606 uses one or more PDA-analysis components to track the state of the ongoing conversation and to map the SU utterance into a PDA utterance. The PDA utterance represents the PDA component's response to the SU utterance. In one implementation, the dialog management component 606 can use a neural network of the same architecture shown in FIG. 5 to perform its mapping, operation. See par. [0090-0092].
It would have been obvious to one of ordinary skill in the art to combine the Dwyer invention with the teachings of Sarikaya for the benefit of using self-learning technique for improving the performance of a personal digital assistant (PDA), see abstract and par. [0004].
Regarding claim 3 Dwyer teaches the computer-implemented method of claim 1, wherein the one or more natural language processing techniques comprise one or more of sentiment analysis, entity detection, or key phrase detection (assigning a sentiment to a vocal communication stream based on the acoustical analysis, see par. [0014]; The text analysis may include matching portions of converted text to text strings such as key words and phrases, see par. [0017]). 
Regarding claim 4 Dwyer teaches the computer-implemented method of claim 1, wherein executing the workflow comprises executing a plurality of event-driven functions using an event-driven compute service (Real-time speech analytics analyzes live audio for ongoing conversation, and produces alerts and guidance e.g., within seconds of key events occurring on the call, see par. [0147]). 
Regarding claim 5 Dwyer teaches a system, comprising: one or more processors (processor, see par. [0191]); 
and memory that stores computer-executable instructions that (computer readable medium, see par. [0191]), if executed, cause the system to: 
establish a connection between an agent and a first service of a computing resource service provider to obtain audio data of the agent and a customer (the RT conversational analytics facility may identify the individuals in the conversation in all interfaces, see par. [0095]); 
cause a second service to transcribe the audio data to generate at least a portion of a transcript(Audio conversations are ingested by the system along with call metadata and speech-to-text transcription is performed to generate a transcript, see par. [0082]); 
cause a third service to execute one or more natural language processing techniques to generate metadata associated with the transcript (transcript that is analyzed using a set of linguistic and acoustic rules to look for certain key words, phrases, topics, and acoustic characteristics, see par. [0082]); 
cause a fourth service to determine, based at least in part on the metadata, whether one or more categories match the transcript (look for certain key words, phrases, topics, and acoustic characteristics, see par. [0082]); 
and generate information by processing the portion of the transcript, the metadata, and the one or more categories (these conversational and acoustic events allow the system to categorize and annotate the calls. In turn, the categories and events are incorporated into scores for each call, which can be used for automatically monitoring customer satisfaction, compliance, agent performance, and any number of customizable performance indicators, see par. [0082]); 
and provide the information to the agent (data is then sent to the user UI page to provide direct and continuous feedback, see par. [0111]; Performance feedback is delivered as continuous, plain language alerts and notifications, personalized for each user, see par. [0124]). 
However Dwyer does not teach using a second service to transcribe the audio data to generate at least a portion of a transcript based at least in part on transcribing the audio data using a neural network; cause a third service to execute one or more natural language processing techniques to generate metadata associated with the transcript, where the portion of the transcript comprises a plurality of subsets and at least one of the plurality of subsets is associated with the agent. 
IN the same field of endeavor Sarikaya which teaches a self-learning technique for training personal digital assistant (PDA) components, see abstract. In one implementation, the PDA component 104 includes four principal parts. As a first part, a speech recognition component 602 receives an input signal from one or more audio input devices . The speech recognition component 602 uses a PDA-analysis component to convert the input signal into recognized speech  information. The speech  recognition component 602 can use any PDA-analysis component to perform this task, such as a deep-learning neural network of any type. In a second part, a language understanding (LU) component 604 uses one or more PDA-analysis components to interpret the SU utterance. The LU component 604 outputs an interpreted SU utterance. In a third part, a dialog management component 606 uses one or more PDA-analysis components to track the state of the ongoing conversation and to map the SU utterance into a PDA utterance. The PDA utterance represents the PDA component's response to the SU utterance. In one implementation, the dialog management component 606 can use a neural network of the same architecture shown in FIG. 5 to perform its mapping, operation. See par. [0090-0092].
It would have been obvious to one of ordinary skill in the art to combine the Dwyer invention with the teachings of Sarikaya for the benefit of using self-learning technique for improving the performance of a personal digital assistant (PDA), see abstract and par. [0004].
Regarding claim 6 Dwyer teaches the system of claim 5, wherein the connection is a real-time bidirectional communications channel (analyzing the communication in real-time or near real-time using a computer-based communications analytics facility, see abstract). 
Regarding claim 7 Dwyer teaches the system of claim 5, wherein the information indicates that a category matched (tagging a conversation that contains certain topics or characteristics, see par. [0098]). 
Regarding claim 8 Dwyer teaches the system of claim 5, wherein the instructions to provide the information to the agent include instructions that, if executed, cause the system to present the information to the agent in a graphical dashboard (providing a dynamic graphical representation of the at least one category, score, sentiment, or alert through a graphical user interface, see abstract). 
Regarding claim 9 Dwyer teaches the system of claim 5, wherein the instructions include further instructions that, if executed, cause the system to obtain audio data by at least buffering the audio data until either the agent or the customer stops speaking (a hardware buffer for storing an incoming vocal stream, see par. [0036]). 
Regarding claim 10 Dwyer teaches the system of claim 5, wherein the instructions to generate information by processing the transcript, the metadata, and the one or more categories include instructions that, if executed, cause the system to obtain one or more documents relevant to a question asked by the customer (the agent assistant may provide for information in response to key words or phrases from the caller or the absence of key words/phrases, such as in information provided in `pop-ups` or `fly-outs`. For instance, in response to certain things said on the call an informational fly-out may appear with information relevant to the words that were spoken. Fly-outs may contain product information, feature information, up-sell suggestions, companion product suggestions, procedural scripts, links to knowledge databases, data related to the user's account, see par. [0155]).
Regarding  claim 11 Dwyer teaches the system of claim 10, wherein an enterprise search service is used to obtain the one or more documents (and input source type in a searchable database, see par. [0011]). 
Regarding claim 12 Dwyer teaches the system of claim 5, wherein the connection is established in response to detecting the agent is connected to a customer (a machine for real-time quality monitoring of phone calls may be clearly programmed to carry out steps: analyzing in-progress calls for the presence or absence of specific language, analyzing in-progress calls for the presence or absence of specific acoustic characteristics, se par. [0018]). 

Regarding claim 13 Dwyer teaches a non-transitory computer-readable storage medium storing thereon executable instructions that (computer readable medium, see par. [0191]), as a result of being executed by one or more processors of a computer system, cause the computer system to: 
establish a connection between an agent and a service of a computing resource service provider to obtain contacts data of the agent and a customer (the RT conversational analytics facility may identify the individuals in the conversation in all interfaces, see par. [0095]); 
obtain a text-based transcript of the contacts data ((Audio conversations are ingested by the system along with call metadata and speech-to-text transcription is performed to generate a transcript, see par. [0082]); 
execute one or more natural language processing techniques to generate metadata encoding one or more conversation characteristics of the transcript (transcript that is analyzed using a set of linguistic and acoustic rules to look for certain key words, phrases, topics, and acoustic characteristics, see par. [0082]); 
determine, based at least in part on the metadata, one or more categories that apply to the transcript, the one or more categories defined based at least in part on rules that evaluate content and conversation characteristics (look for certain key words, phrases, topics, and acoustic characteristics, see par. [0082]); 
generate information by processing the plurality of portions from the transcript, the metadata, and the one or more categories (these conversational and acoustic events allow the system to categorize and annotate the calls. In turn, the categories and events are incorporated into scores for each call, which can be used for automatically monitoring customer satisfaction, compliance, agent performance, and any number of customizable performance indicators, see par. [0082]); 
and provide, to the agent, a notification that encodes the information (data is then sent to the user UI page to provide direct and continuous feedback, see par. [0111]; Performance feedback is delivered as continuous, plain language alerts and notifications, personalized for each user, see par. [0124]). 
However Dwyer does not teach obtain a text-based transcript of the contacts data based, at least in part, on transcribing audio data using one or more neural networks, where the portion of the transcript is partitioned into a plurality of turns and at least one of the plurality of turns is associated with the agent. 
IN the same field of endeavor Sarikaya which teaches a self-learning technique for training personal digital assistant (PDA) components, see abstract. In one implementation, the PDA component 104 includes four principal parts. As a first part, a speech recognition component 602 receives an input signal from one or more audio input devices . The speech recognition component 602 uses a PDA-analysis component to convert the input signal into recognized speech  information. The speech  recognition component 602 can use any PDA-analysis component to perform this task, such as a deep-learning neural network of any type. In a second part, a language understanding (LU) component 604 uses one or more PDA-analysis components to interpret the SU utterance. The LU component 604 outputs an interpreted SU utterance. In a third part, a dialog management component 606 uses one or more PDA-analysis components to track the state of the ongoing conversation and to map the SU utterance into a PDA utterance. The PDA utterance represents the PDA component's response to the SU utterance. In one implementation, the dialog management component 606 can use a neural network of the same architecture shown in FIG. 5 to perform its mapping, operation. See par. [0090-0092]. The collection component 126 stores the training data in a data store 128. Optionally, the collection component 126 can also collect and store training data that reflects interactions between the PDA component 104 and actual human users, see par. [0054].
It would have been obvious to one of ordinary skill in the art to combine the Dwyer invention with the teachings of Sarikaya for the benefit of using self-learning technique for improving the performance of a personal digital assistant (PDA), see abstract and par. [0004].

Regarding claim 14 Dwyer teaches the non-transitory computer-readable storage medium of claim 13, wherein the contacts data is audio contacts data from a phone call between the agent and the customer (analyzing the communication in real-time or near real-time using a computer-based communications analytics facility, see abstract). 
Regarding claim 16 Dwyer teaches the non-transitory computer-readable storage medium of claim 13, wherein at least one portion of the plurality of portions is further partitioned by sentences (Call snippets e.g., for snippet parsing and analysis, to be fed to a conversational rules facility, and on to the trigger rules and events facility, see par. [0159]). 
Regarding claim 17 Dwyer teaches the non-transitory computer-readable storage medium of claim 13, wherein the instructions to generate information by processing the transcript, the metadata, and the one or more categories include instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to: identify a question asked by the customer (the agent assistant may provide for information in response to key words or phrases from the caller, see par. [0155]) ; 
determine, based at least in part the transcript, the metadata, and the one or more categories, one or more suggested answers to the question (in response to certain things said on the call an informational fly-out may appear with information relevant to the words that were spoken, see par. [0155]); 
and encode the answer in the notification (fly-out may appear with information relevant to the words that were spoken, see par. [0155]). 
Regarding claim 18 Dwyer teaches the non-transitory computer-readable storage medium of claim 13, wherein the one or more categories are based, at least in part, on one or more audio characteristics of the audio data (determining at least one of the category, the score, the sentiment, or the alert associated with the communication using the at least one language and/or acoustic characteristic, see abstract). 
Regarding claim 19 Dwyer teaches the non-transitory computer-readable storage medium of claim 18, wherein the one or more audio characteristics comprise: speaking volume, periods of silence, and interruptions (The acoustic characteristic may be at least one of a stress of words, an aggregated stress of a plurality of words, an agitation, a tempo, a change in tempo, an amount of silence, a silence between words, a gain in volume or energy of the words, a tone, an overtalk, a time lag between words, a time dependency between key words and phrases, an inter-word timing, an inflexion of words, and a temporal pattern, see par. [0006]). 
Regarding claim 20 Dwyer teaches the non-transitory computer-readable storage medium of claim 13, wherein the instructions to provide, to the agent, the notification that encodes the information include instructions that, if executed, cause the system to present the information to the agent in a graphical user interface (providing a dynamic graphical representation of the at least one category, score, sentiment, or alert through a graphical user interface, see abstract). 

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer U.S. PAP 2015/0195406 A1, in view of Sarikaya U.S. PAP 2017/0337478 A1 in view of Shaev U.S. PAP 2019/0180288 A1.
Regarding claim 2 Dwyer in view of Sarikaya does not teach the computer-implemented method of claim 1, wherein the second connection is a Web Socket connection. 
In the same field of endeavor Shaev teaches a company may provide assistance to a first user using automated processing or by a second user manually responding to the first user. To reduce costs, the company may prefer to use automated processing for assistance where it is available, see abstract. Any appropriate techniques may be used to create a persistent network connection. For example, a persistent connection may be created using sockets such as a websocket connection for automated processing of customer communications, see par. [0059]
It would have been obvious to one of ordinary skill in the art to combine the Dwyer in view of Sarikaya invention with the teachings of Shaev for the benefit of creating a persistent network connection, see par. [0059]
Regarding claim 15 Dwyer in view of Sarikaya does not teach the non-transitory computer-readable storage medium of claim 13, wherein the connection is based, at least in part, on a Web Socket connection. 
In the same field of endeavor Shaev teaches a company may provide assistance to a first user using automated processing or by a second user manually responding to the first user. To reduce costs, the company may prefer to use automated processing for assistance where it is available, see abstract. Any appropriate techniques may be used to create a persistent network connection. For example, a persistent connection may be created using sockets such as a websocket connection for automated processing of customer communications, see par. [0059]
It would have been obvious to one of ordinary skill in the art to combine the Dwyer in view of Sarikaya invention with the teachings of Shaev for the benefit of creating a persistent network connection, see par. [0059].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656